Citation Nr: 1007558	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  01-05 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from March 1941 to October 
1945, and from January 1949 to March 1958.  He died in 
October 2000.  The appellant is seeking benefits as the 
Veteran's surviving spouse.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Board remanded the case in July 2008 for additional 
development.  Upon return of the case following that 
development, the Board in February 2009 denied the appealed 
claims.  The appellant appealed the case to the U.S. Court of 
Appeals for Veterans Claims (Court), and the Court by a June 
2009 Order approved a May 2009 Joint Motion for Remand, 
thereby vacating the Board's February 2009 decision on the 
appealed claims and returning the case to the Board for 
appropriate action pursuant to that Joint Motion.  The Board 
has herein granted the full benefit sought by the claims on 
appeal, and hence any further address of the instructions 
contained within the Joint Motion as approved by the Court is 
thereby obviated.  


FINDINGS OF FACT

1.  The Veteran died in October 2000.  The death certificate 
lists cardiopulmonary arrest as the immediate cause of death, 
and end stage chronic obstructive pulmonary disease (COPD) 
and atherosclerotic heart disease as underlying causes 
leading to the immediate cause of death. 




2.  At the time of his death, the Veteran was service 
connected for posttraumatic stress disorder (PTSD), rated 100 
percent disabling from May 1997.  He was also service 
connected for other disorders not shown to be causally 
related to the cause of death.  

3.  Competent and probative evidence of record preponderates 
in favor of the conclusion that recurrent aspirational 
pneumonia and hypertensive cardiovascular disease also 
significantly contributed to the cause of death.  

4.  Competent and probative evidence of record preponderates 
in favor of the conclusion that PTSD contributed to the 
Veteran's decades of heavy cigarette smoking up to 1992.  

5.  Competent and probative evidence of record preponderates 
in favor of the conclusion that decades of heavy cigarette 
smoking up to 1992 caused or significantly contributed to the 
Veteran's end stage COPD, which was causative of death.

6.  The competent and probative evidence of record 
preponderates in favor of the conclusion that the Veteran's 
service-connected PTSD caused or substantially contributed to 
three disorders causative of death:  recurrent aspirational 
pneumonia, hypertensive cardiovascular disease, and COPD.

7.  The grant of DIC under the provisions of 38 U.S.C.A. § 
1310 renders moot the appellant's claim of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318.



CONCLUSIONS OF LAW

1.  Service-connected disability caused or contributed to 
cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.312 (2009).

2.  The appellant's claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. §§ 
1318, 7104 (West 2002); 38 C.F.R. §§ 3.22, 20.101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

As discussed infra, the Board finds that service connection 
for the cause of the Veteran's death is warranted, and the 
Board thereby grants the full benefits sought by the 
appellant in this appeal.  Therefore, no discussion of 
whether VA met its duties to notify and assist the appellant 
is required, because no prejudice can flow to the appellant 
from a full grant of the benefits sought.

II.  Claim for Service Connection for Cause of Death

The appellant seeks entitlement to dependency and indemnity 
compensation (DIC) benefits based upon a claim of service 
connection for the cause of the death of her husband, the 
Veteran.  

In order to establish service connection for the cause of the 
Veteran's death, there must be a service-connected disability 
that was the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death.  38 C.F.R. § 3.312(b).  A service-connected disability 
will be considered a contributory cause of death when such 
disability contributed substantially, or combined to cause 
death, that is, when a causal (not just a casual) connection 
is shown.  38 C.F.R. § 3.312(c).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Secondary 
service connection may be granted where the evidence shows 
that a chronic disability has been caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310.  

The Veteran's death certificate lists cardiopulmonary arrest 
as the immediate cause of death, and lists end-stage COPD and 
atherosclerotic heart disease as underlying causes of death.

The evidentiary record reflects that the Veteran has suffered 
from a psychiatric disorder, with significant symptoms 
including anxiety and depression, for multiple decades.  He 
was diagnosed with PTSD and was service connected and rated 
100 percent disabling for the disorder since May of 1997.  
The Veteran was also service connected for multiple other 
disorders not shown to be related to the cause of his death.  

The Veteran suffered from multiple significant debilitating 
conditions up until the time of death which were potentially 
causally related to death.  These included dementia, COPD, 
coronary atherosclerotic heart disease, status post aortic 
valve replacement in 1996, diabetes mellitus type II, and 
hypertension.  The record also reflects that the Veteran was 
a heavy smoker for multiple decades up to 1992.  A history of 
binge alcohol abuse was also notable.  The smoking activity 
was identified in the record as a causal factor of his COPD. 

VA records of terminal hospitalization and nursing home care, 
from February 2000 until his death in October 2000, reflect 
that the Veteran needed care for his activities of daily 
living due to his dementia, but that he also had persistent 
significant agitation and agitated behavior throughout  that 
interval, with behavior associated with delusions also 
present.  He had a history of recurrent pneumonia with 
recurrent aspirational pneumonia noted during that period of 
hospital and nursing home care.  The Veteran also had 
dysphagia, with some difficulty swallowing despite a 
dysphagia diet.  Chest X-rays shortly prior to death showed 
pulmonary infiltrates and plural effusions, and underlying 
COPD changes.  

The terminal hospitalization record also reflects that, 
ultimately, with the family's agreement (including a signed 
DNR), heroic measures were not undertaken and care was 
limited to palliative care during the Veteran's final days, 
to afford the Veteran the opportunity to die peacefully to 
the extent possible.  However, this terminal palliative 
course does not alter the analysis in this case, because the 
course of illnesses leading to death was not shown to be 
altered.

The appellant submitted a November 2009 medical review report 
prepared by a physician who is board-certified in psychiatry 
and neurology.  This report includes careful review of the 
claims file, with discussions of both relevant aspects of the 
Veteran's medical and psychiatric history, and relevant 
current medical knowledge.  The physician provided opinions 
causally linking the Veteran's service-connected PTSD and 
causes of the Veteran's death, supported by this discussion 
of the relevant evidence.  

The private physician made the following pertinent medical 
assertions:

1.  Aspirational pneumonia, COPD, and hypertensive 
cardiovascular disease significantly contributed to 
the Veteran's death.

2.  The Veteran's aspiration pneumonia was due in 
significant part to both his COPD and his agitated 
state associated with his PTSD.   

3.  The Veteran's COPD was due principally to 
decades of heavy smoking, with COPD ongoing and 
progressing until his death.

4.  The Veteran's severe anxiety associated with 
his PTSD caused him to smoke heavily (more so than 
he would have otherwise) for multiple decades until 
his quit in 1992.  (His quitting was associated 
with his requiring oxygen support.)

5.  The Veteran's severe anxiety associated with 
his PTSD also significantly contributed to his 
hypertensive cardiovascular disease, and thereby to 
his death.

The private physician provided references to medical 
literature as well as a discussion of current medical 
knowledge to support his opinions of causal association, and 
the Board finds these opinions and supporting evidence to be 
credible.  The physician thus provides three independent 
causal avenues by which PTSD significantly contributed to the 
cause of the Veteran's death or otherwise significantly 
hastened the onset of death:  

1.  PTSD caused or significantly contributed to his COPD 
by contributing to excess smoking, and COPD caused or 
significantly contributed to death.

2.  PTSD significantly contributed to his hypertensive 
cardiovascular disease, which in turn caused or 
significantly contributed to death.

3.  PTSD contributed to his aspirational pneumonia, 
which in turn caused or significantly contributed to 
death.  

Any one of these causal avenues would in this case likely be 
sufficient to support service connection for the cause of the 
Veteran's death.  The presence of all three in this case 
results in the evidence clearly preponderating in favor of 
the conclusion that service connection for the cause of the 
Veteran's death is warranted.  38 C.F.R. § 3.12(a).  
Countervailing medical opinion evidence is not presented in 
the record, and hence no significant difficulties associated 
with weighing of conflicting evidence are presented in this 
case.  

III.  Entitlement to DIC under 38 U.S.C.A. § 1318

Where a Veteran's death is not determined to be service- 
connected, a surviving spouse may still be entitled to 
benefits.  Under 38 U.S.C.A. § 1318(a) (West 2002), benefits 
are payable to the surviving spouse of a deceased veteran in 
the same manner as if the death were service-connected, based 
on the deceased Veteran having been either continuously rated 
totally disabled solely due to service-connected disabilities 
for 10 or more years immediately preceding death; 
continuously rated totally disabling for at least five years 
from the date of the Veteran's separation from service; or 
the Veteran must have been a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death. 

The Board will not address the merits of the appellant's 
claim under the provisions of 38 U.S.C.A. § 1318, because the 
Board's grant herein of service connection for the cause of 
the Veteran's death renders the issue moot.  Entitlement to 
service connection for the cause of death under 38 C.F.R. § 
1310 is the greater benefit, and is here granted in full.  No 
additional benefit (monetary or otherwise) can be gained 
under 38 C.F.R. § 1318.  Absent a benefit in question, no 
controversy may remain for adjudication.  To do otherwise 
would amount to a needless expenditure of scarce VA 
resources.  Therefore, the appeal of this issue is dismissed.


ORDER

Service connection for the cause of the Veteran's death is 
granted.  

The appeal of the denial of entitlement to dependency and 
indemnity compensation under 38 U.S.C.A. § 1318 is dismissed 
as moot.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


